                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    CERTAIN UNDERWRITERS AT LLOYD'S                    CASE NO. C18-1661-JCC
      LONDON, that participate on marine cargo
10    policy no. B0799MC030730k, foreign                 MINUTE ORDER
11    corporations,

12                          Plaintiffs,
                 v.
13
      MILLS BROS. INTERNATIONAL, INC. dba
14    GLOBAL HARVEST FOODS, LTD., a
15    Washington corporation,

16                          Defendant.

17

18          The following Minute Order is made by direction of the Court, the Honorable John C.

19   Coughenour, United States District Judge:

20          This matter comes before the Court on the parties’ stipulated motion for an extension of

21   time for Defendant to respond to Plaintiffs’ complaint (Dkt. No. 13). Having thoroughly

22   considered the motion and the relevant record, the Court GRANTS the motion. The Court

23   ORDERS that Defendant’s response to the complaint shall be filed no later than January 4, 2019.

24          DATED this 13th day of December 2018.

25          //

26          //


     MINUTE ORDER
     C18-1661-JCC
     PAGE - 1
                    William M. McCool
 1                  Clerk of Court
 2                  s/Tomas Hernandez
 3                  Deputy Clerk

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1661-JCC
     PAGE - 2
